Opinion of the Court by


Napton Judge.

The following facts are agreed between petitioner and the circuit attorney: “ At the March term, 1841, three prisoners were convicted and sentenced to the State Penitentiary. James H. Owen, as Sheriff of Platte county, carried said convicts to the State Penitentiary, and L. C. Jack, Moseby N. Owen, John W. Vineyard and J. Staunton, were guards, who assisted him in transporting said convicts. An account was presented to the Auditor of Public Accounts, and a warrant on the State Treasurer demanded for services .. , , ged in said account; that all said account was allowed by the Auditor, except the 4th item, allowing f 1 50 per diem *194for each of said four guards, amounting in the whole to |X08. The guards were allowed $1 75 per day for their services, and 8 cents.a mile for travelling expenses. The whole account was presented to the circuit court of Platte county, and by the judge and circuit attorney certified to auditor for his warrant. The petitioner asks a. mrmda-mus upon the Auditor, requiring him to audit and allow the • said item of $108 in said account.
Waiving the question, whether this court would have jurisdiction in any district except that wherein the seat of go-vei'nment is situated, to hear and determine this and similar motions, the court are unanimously of opinion., that the . . ,. ... construction given by the Auditor oí Public Accounts, to secon(i section of the act of 1838-9, page 93, under which this account was presented, is correct.
Motion overruled.